Exhibit 10.5.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of March 8, 2012 is made
and entered into by and among Global Income Trust, Inc., a Maryland corporation
(the “Company”), CNL Global Income Advisors, LLC, a Delaware limited liability
company (the “Advisor”), and CNL Capital Markets, Inc., a Florida corporation
(“CCM”).

RECITALS:

WHEREAS, the Company, the Advisor and CCM entered into that certain Amended and
Restated Service Agreement dated January 20, 2010 (the “Current Service
Agreement”); and

WHEREAS, the Company and CCM have determined to replace the Current Service
Agreement with a new Service Agreement between the Company and CCM as a result
of, among other things, DST Systems, Inc, becoming the Company’s new transfer
agent and a desire by the Company and CCM to streamline the process of the
calculation of fees to be paid CCM for its services (the “New Service
Agreement”); and

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Company, the Advisor and CCM agree as follows:

1.      Termination of Current Service Agreement. Each of the Company, the
Advisor and CCM agrees to the termination of the Current Service Agreement,
which termination shall be effective on the Effective Date of the New Service
Agreement to be entered into by Company and CCM. The term “Effective Date” shall
have the same meaning as stated in the preamble paragraph of the New Service
Agreement.

2.      Miscellaneous.

2.1      Promptly upon request of any other party, each party hereto shall each
execute and deliver such further assurances and take such further actions as may
be reasonably required or appropriate to evidence the termination of the Current
Service Agreement and otherwise carry out the intent and purpose of this
Agreement.

2.2      This Agreement may be executed in any number of counterparts which,
when taken together, shall constitute a single binding instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GLOBAL INCOME TRUST, INC.   By:  

    /s/ Steven D. Shackelford

    Name:  Steven D. Shackelford     Title:    Chief Financial Officer   CNL
GLOBAL INCOME ADVISORS, LLC By:  

    /s/ Steven D. Shackelford

    Name:  Steven D. Shackelford     Title:    Chief Financial Officer   CNL
CAPITAL MARKETS CORP. By:  

    /s/ Jeffrey R. Shafer

    Name:  Jeffrey R. Shafer     Title:    President  